Carter, J., dissenting.
Plaintiff was the only witness who testified as to how the accident in question occurred. Her testimony was that defendant turned a square corner about one-quarter of a mile south of the place where the accident happened and then drove north at a rate of 60 miles an hour without lights and into a concrete banister of a bridge over an irrigation lateral. Plaintiff also testified that a car with a bright spotlight was approaching from the north and that another car was following them from the rear. She also testified to an . admission by the defendant in which he said that his car was stopped just south of the bridge and that he started the car without turning on his. lights and ran into the bridge. There is also evidence that she asked defendant just before the accident not to drive so fast. On cross-examination plaintiff testified that she did not know whether or not the car was stopped, as stated by the defendant. In a statement which plaintiff admits she made after the accident, she said: “Just at the time this car with the spotlight was passing us, Mr. Anderson had swerved his car so far to the right-hand side of the road that he ran into a cement projection on a culvert.” She also admitted that she was blinded by the spotlight on the car approaching from the north. She did not recall whether either of the other two cars passed the scene of the accident. Neither of them stopped at the scene of the accident.
The petition is drawn on the theory that defendant was driving his car at a high rate of speed without lights. The-evidence is not sufficient to sustain a judgment on such a theory. It is so indefinite and uncertain as to how the accident happened that it should not have been submitted to a
*705jury. The courts have repeatedly held that negligence will not be presumed. It must be alleged and affirmatively shown. A presumption of negligence cannot be raised without foundation, and the mere fact that an injury occurred is no evidence of fault on the part of the defendant. From all that this record shows, the accident may have resulted because the defendant was blinded by the spotlight on the car coming from the north. Plaintiff admits that she does not know whether the car was stopped j ust before the accident. If it was so stopped, the accident could not have been caused by the high rate of speed of the car.
Clearly, the above facts fall far short of establishing gross negligence on the part of the defendant. Plaintiff apparently does not know what caused the accident or whether it was caused by defendant’s negligence or other intervening causes. That the defendant was guilty of gross negligence should be affirmatively established and not left to- speculation and -conjecture. The plaintiff failed to show that the accident was the result of the gross negligence of defendant and, in my opinion, the trial court correctly found that the evidence was insufficient to support a judgment and properly directed a verdict for the defendant. I therefore dissent.